Citation Nr: 0706576	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.


FINDING OF FACT

The veteran's hearing loss began many years after his active 
duty, and there is no indication of a nexus between this 
disorder and any incident of active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and a sensorineural hearing loss may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2003 and 
June 2006 correspondence, together with the September 2003 
statement of the case, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  In correspondence dated October 2006 the RO 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran's VA medical records are 
available as well as private medical records, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hearing loss.  February 1951 pre-
induction and May 1953 separation examinations indicate 
whispered voice was 15/15 in each ear.

No hearing loss was noted during a VA examination of March 
1985.
 
VA treatment records dated in 2002 indicate that an 
audiological evaluation revealed normal hearing in the left 
ear through 1000 Hertz (Hz) with a mild to moderately severe 
high frequency sensorineural drop starting at 2000 Hz.  In 
the right ear there was an unusual, moderate, low frequency 
sensorineural loss through 1000 Hz with improvement at 2000 
Hz and then a moderately severe high frequency sensorineural 
drop.  Tympanometry indicated an unusual double peaked graph 
on the left ear absent acoustic reflexes.  On the right there 
was borderline reduced mobility with slight negative 
pressure.  Acoustic reflexes were present at normal levels on 
the right ear.  

An audiology report from Herbert J. Deutsch, M.D., dated 
March 2002 showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
40

45
LEFT
20
30
30

50

A letter dated March 2002 from Atrium Hearing Center 
indicated the veteran received an Argosy Passport hearing aid 
from them in February 1995.

In his January 2003 statement, the veteran indicated upon 
arrival to Korea in 1951 he was assigned to the 933d 
Antiaircraft Artillery Automatic Weapons Battalion, 
Headquarters Battery, and his job was to sit with head phone 
on his ears and keep in constant contact with the artillery 
guns which were placed around the air field, keeping a log of 
their readiness and giving them information they required.  
He reportedly worked four hours on and two hours off.  He was 
also required to operate a radio to communicate with a number 
of operations and keep them informed.  He noted this also 
required use of earphones.  He reported being assigned to a 
Radar Unit which also required him to wear head and 
earphones.  The veteran indicated he was never checked for 
hearing while in these jobs and the sound of electricity was 
constant in his ears.  He stated that there were times when 
the phones had to be removed to rest the ears and another 
soldier would take over.



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 
 
Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran's pre-induction and separation examinations 
showed his whispered voice at 15/15 in his right ear and 
15/15 in his left ear.  There was no evidence of complaints, 
treatment, or diagnosis of hearing loss while in service.

Presumptive service connection is not warranted because there 
is no evidence showing a compensably disabling sensorineural 
hearing loss within the first post-service year. Rather, 
there  was a considerable length of time between the 
veteran's separation from service and his initial diagnosis 
of hearing loss, approximately 49 years.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service].

Finally, none of the competent medical evidence of record 
indicates that the veteran's current claimed bilateral 
hearing loss disability is related to noise exposure during 
his period of active service.  Based upon the evidence 
discussed above, the Board concludes that the evidence is 
against linking the veteran's current bilateral hearing loss 
with any claimed inservice noise exposure.  Consequently, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the 
appellant's sincerely held belief that his hearing loss is 
due to service.  The appellant, however, as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


